Filed 4/13/22 In re J.G. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re J.G., a Person Coming Under
 the Juvenile Court Law.
                                                                 D079755
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                         (Super. Ct. No. EJ4682)

           Plaintiff and Respondent,

           v.

 M.M.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Gary M. Bubis, Judge. Affirmed.
         Leslie A. Barry, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Lonnie J. Eldridge, County Counsel, and Caitlin E. Rae, Chief Deputy
Counsel for Plaintiff and Respondent.
         M.M. (Mother) appeals dispositional orders entered in juvenile
dependency proceedings declaring her daughter, J.G., a dependent pursuant
to Welfare and Institutions Code1 section 361, subdivision (d) and ordering
family maintenance services. The San Diego County Health and Human
Services Agency (the Agency) initiated the proceedings when J.G. was seven
years old after her parents discovered she was being sexually abused by their
roommate.
      On appeal, Mother argues the juvenile court abused its discretion by
ordering her to participate in a nonprotective parent group. We disagree and
affirm the orders.
              FACTUAL AND PROCEDURAL BACKGROUND
A.    Initiation of J.G.’s Dependency Proceedings
      On August 20, 2021, the Agency received a referral that J.G. had been
sexually abused by her family’s roommate, D.A. According to the referral,

Mother and G.W. (Father)2 had gone out and left J.G. in D.A.’s care. When
they returned home, Mother found J.G. and D.A. both naked in D.A.’s bed.
D.A. was lying face up and J.G. was lying face down on top of him. Mother
called law enforcement and the parents left the home with J.G.
      Law enforcement then transported the family to Rady Children’s
Hospital so that J.G. could undergo a sexual abuse examination (SART
exam). During the SART exam, medical staff took a urine sample and a swab
of J.G.’s neck. However, Mother terminated the exam after J.G. began to feel
uncomfortable.
      Mother reported to the social worker that she spoke with J.G. the
following day about what happened with D.A. J.G. told Mother she asked
D.A. to clean her up after she had defecated in her pull-up, and then started


1     Further statutory references are to the Welfare and Institutions Code.

2     Father is not a party to this appeal.
                                       2
jumping on D.A.’s bed. Mother asked J.G. if D.A. touched her private part
and J.G. said “no.”
      Mother further reported that the parents had known D.A. for 12 years.
She discussed how D.A. paid the family’s living expenses and said J.G.
considered him to be “like a big brother, like family.” She also told the social
worker that D.A. had cleaned J.G. many times before. When the social
worker asked Mother what she saw when she walked in and found J.G. in
D.A.’s bed, she claimed she never saw D.A. naked but admitted he was not
wearing a shirt or pants. She also confirmed that J.G. was naked and on top
of D.A. She stated, “I just wish I would have spoken to [D.A.] about what I
saw before going to the police. I feel like I have broken our trust of so many
years over a complete misunderstanding. . . . This entire situation was blown
out of proportion and that’s my fault.”
      During J.G.’s interview with the social worker, she reported she was in
D.A.’s room when her parents came home and that Mother started
screaming, but she did not remember why. She reported she was naked and
that D.A. did not have any clothes on when her parents came home. She also
said she had a scratch on her stomach from when D.A. removed her clothes.
When the social worker asked what they were doing in D.A.’s bed, J.G. looked
down, her hands were closed in tight fists, she seemed frightened, was
breathing rapidly, and said she did not remember anything else. At the
forensic interview a few days later, J.G. denied having a roommate or
knowing who D.A. was. She did not report any abuse or neglect and
answered “I don’t remember” for many questions.
      The social worker also spoke to the detectives assigned to J.G.’s case.
One of the detectives informed the social worker that J.G. had tested positive
for a sexually transmitted disease (STD). However, Mother was refusing to


                                          3
take J.G. to Rady Children’s Hospital for further testing and treatment.
Instead, Mother was planning to bring J.G. to her primary doctor but refused
to provide the doctor’s information. The detectives were concerned Mother
was refusing medical care that was necessary to investigate the sexual abuse
and treat J.G. for the STD, which could lead to further medical complications
if not treated properly. The detectives were also concerned that Mother did
not believe the abuse occurred. She repeatedly told the detectives she felt
they were treating J.G. “too much like a victim,” and that the incident with
D.A. had all been a “misunderstanding.”
        The Agency filed a petition on September 1, 2021, under section 300,

subdivision (d).3 The petition alleged: “On or about August 20, 2021, [J.G.’s]
roommate, [D.A.], a member of said child’s household, sexually abused said
child by lying in bed naked with the minor, who was also naked and sitting
atop [D.A.] The minor subsequently tested positive for a sexually
transmitted medical condition. The parents have refused to obtain the
necessary medical testing of the minor which has delayed treatment and the
mother vacillated about whether she believes the abuse even occurred,
therefore, the child is in need of the protection of the Juvenile Court.” In the
detention report, the Agency recommended family maintenance services. The
Agency also requested the juvenile court order no-contact between J.G. and
D.A., and for an order requiring the parents to allow J.G. to receive a SART
exam.


3     Section 300, subdivision (d) provides the juvenile court with jurisdiction
when “[t]he child has been sexually abused, or there is a substantial risk that
the child will be sexually abused, as defined in Section 11165.1 of the Penal
Code, by the child’s parent or guardian or a member of the child’s household,
or the parent or guardian has failed to adequately protect the child from
sexual abuse when the parent or guardian knew or reasonably should have
known that the child was in danger of sexual abuse.”
                                        4
      At the detention hearing on September 2, 2021, the parents submitted
on the Agency’s recommendations. Mother’s counsel addressed her refusal to
allow J.G. to receive the SART exam, explaining Mother was worried the
invasiveness of the exam would be traumatizing for J.G. However, Mother
had since scheduled an appointment at Rady Children’s Hospital for J.G. to
undergo the exam. Mother’s counsel further noted that the parents had
obtained a temporary restraining order against D.A. and were pursuing a
permanent restraining order against him. After hearing the parties’
statements, the juvenile court found the Agency made a prima facie showing
on the petition, ordered the parents to provide J.G. with all the necessary
medical testing, and ordered no-contact between J.G. and D.A.
      J.G. had the SART exam on September 9, 2021. J.G.’s urine and rectal
samples taken during the exam tested positive for a sexually transmitted
infection. Dr. Nicole Ayson, the child abuse specialist who conducted the
exam, reported to the social worker that Mother insisted on a repeat urine
test because she believed the test was incorrect. Mother also made comments
that the medical staff and investigators were overreacting and causing her
and J.G. more trauma. Dr. Ayson expressed concerns about Mother’s ability
to protect J.G., stating, “Caregivers who are incapable of recognizing that the
child has been abused are unlikely to identify future abusive events or to
respond to them in a protective fashion.”
      During subsequent interviews with the parents, the social worker
determined that both parents had suffered their own “significant trauma” as
children and lacked a strong support system. Mother was removed from her
parents’ home when she was a young child, stayed in group homes, and was
on probation as a teenager. As for Father, he tested positive for drugs at




                                       5
birth and spent some of his childhood in foster care. He was estranged from
his family and began experiencing mental health issues as a teenager.
      The social worker also noted that the parents struggled with
homelessness and unemployment for several years leading up to the
dependency proceedings. As a result, the family relied on D.A. for housing,
and Mother described him as the “financial backbone” of the family. She
stated she was still in contact with D.A. regarding the family’s finances, but
that D.A. had not been in the home or around J.G. She stated that detectives
informed her that D.A. admitted to abusing J.G., and Mother was working on
cutting all ties with him. She also reported that they had obtained a five-
year restraining order against him.
      The social worker also discussed with Mother whether she would be
willing to participate in a nonprotective parent group. The goals of the group
were to ensure the child remain safe in the parents’ care and to provide the
parents with education to prevent future abuse. The curriculum for the
group, as described in the Agency’s report, included the following: describing
the types of denial of sexual abuse, and discussing the parent’s own denial,
reasons for the denial, and triggers for denial; identifying the emotional and
behavioral effects of child sexual abuse and how to effectively and
appropriately manage them if they appear; describing offender patterns of
grooming, triggers, and opportunities or high-risk situations for abuse;
describing components of safety planning and the parent’s own prevention
and intervention plan.
      Mother stated that attending the nonprotective parent group would
make her feel judged and she preferred individual therapy. She stated, “Now
I truly realize that something happened. I want to know what, when, how,
but do I really truly want to know? I’ve been overwhelmed and I want the


                                       6
questions to stop and do as best we can, do as much as I can. I’m tired of
[being] judged quite a bit because someone mistook what I said. We just
want this to go away. With everyone involved it’s not going away.” The
social worker noted that the services provided by the group were not punitive
but intended to provide the parents with education to prevent future abuse
and to help the parents process their own trauma associated with the sexual
abuse of their child. The social worker asked Mother to try the group, and if
she did not like it, the Agency could reassess if individual therapy was more
appropriate.
      Following this conversation, the social worker recommended in the
Agency’s jurisdiction and disposition report that Mother participate in the
nonprotective parent group. The social worker further recommended Mother
write a list of warning signs that indicated J.G. was being sexually abused by
D.A., and the corresponding steps she planned to take if she sees these signs
again.
      In a subsequent interview, the social worker readdressed with Mother
her willingness to participate in a nonprotective parent group. Mother
indicated she had not followed up with the therapist to enroll in the group
because her attorney advised her that she was not required to participate.
She stated, “I’m tired, I feel like I’m having to defend everything.” She also
complained generally that the Agency did not need to be involved with their
case, and she accused the social worker of having “speculated and lied” in the
jurisdiction and detention report. She took specific issue with the social
worker’s recommendation that Mother should write a list of the warning
signs that indicated J.G. was being abused. She claimed she could not
comply with this recommendation because there were no warning signs,
stating, “I’m not going to do that. I’m not going to perjure myself.”


                                       7
      On October 8, 2021, the social worker contacted the therapist from the
nonprotective parent group. The therapist reported that she had left two
voicemail messages for Mother but had not heard back. When the social
worker discussed this with Mother, Mother explained she found it
unprofessional that the therapist had contacted her on a Saturday.
      In the Agency’s addendum report, the social worker noted that despite
receiving an explanation of the purpose of the nonprotective parent group,
Mother continued to discount the need or potential benefits of the services.
Moreover, due to COVID-19 restrictions, the services were being offered as an
individual therapy rather than in a group setting. The social worker stated,
“Due to the parents’ numerous complaints and vacillations between agreeing
to services and stating the services are unnecessary, the Agency is concerned
that the parents will not follow through with the services voluntarily.” The
social worker concluded the case was not appropriate for voluntary services
and requested the juvenile court order Mother to participate in the
nonprotective parent group.
B.    Contested Jurisdiction and Disposition Hearing
      The contested jurisdiction and disposition hearing was held on
November 12, 2021. At the hearing, the juvenile court received into evidence
the Agency’s detention report, the jurisdiction and disposition report, and the
addendum report.
      During her testimony, Mother stated that in the six years her family
lived with D.A., she had no reason to believe he would sexually abuse a child.
She also indicated she was fully cooperating with the district attorney in
D.A.’s criminal case.
      Mother also testified that J.G. began receiving therapy in 2020 based
on behavioral problems she was having. After starting therapy, J.G. was


                                       8
diagnosed with generalized anxiety disorder and separation anxiety disorder.
Mother stopped taking J.G. to therapy after a few months because J.G. was
not cooperating and Mother believed the therapy was no longer beneficial.
Mother stated she was now committed to ensuring J.G. received trauma
therapy and emphasized that her “main focus” was on J.G. receiving services
to address the sexual abuse.
      Mother claimed, however, that she did not need to participate in a
nonprotective parent group. She expressed discomfort with the phrase
“nonprotective parent,” because it suggested she knew the abuse was
happening, which she did not. She believed she would not benefit from the
group because she was doing her “own education” and had begun to realize
signs she missed that suggested J.G. was being abused. As an example,
Mother cited a conversation she had with J.G. earlier that year, when J.G.
told her that she did not want to use the same bathroom as D.A. When J.G.
could not explain why she felt like that, Mother did not ask any follow-up
questions. Additionally, Mother noticed J.G. was much calmer now that D.A.
was no longer in the household. Mother also noted that D.A. suffered from
his own disabilities, acted more like a child than an adult, and collected
children’s toys, which she now realized was inappropriate.
      When asked if she was educated about warning signs for sexual abuse,
Mother clarified that she had not received any formal education, and these
were just her personal observations. She claimed, though, that she would not
benefit from any education, because J.G. was no longer vulnerable to further
abuse with D.A. out of the house. According to Mother, “[J.G.] does not go on
outings. She does not go on sleepovers. She’s always with [Father] and
[me].” When asked by the juvenile court if she believed J.G. was at a greater
risk of sexual abuse given her history of past abuse, Mother maintained that


                                       9
J.G. is never outside the parents’ presence. She admitted, however, that
abuse could occur when J.G. is older and is allowed to go out with friends.
The court also asked Mother if she was familiar with the word “grooming.”
Mother responded she had heard the word but was not familiar with it.
      Following Mother’s testimony, Father testified regarding his difficulties
in childhood and that he was committed to J.G. receiving trauma therapy.
      After the close of evidence, the Agency requested the juvenile court
sustain the petition and order Mother’s participation in the nonprotective
parent group. The Agency noted Mother had little understanding of
grooming or the red flags for future abuse, and her only plan to keep J.G. safe
was isolating J.G. The Agency emphasized that the services offered by the
group were educational rather than punitive, and contended Mother’s court-
ordered participation would help mitigate the risk of future abuse.
      J.G.’s counsel joined in the Agency’s arguments and requested the
juvenile court maintain jurisdiction and adopt the Agency’s dispositional
recommendations. Counsel believed the parents would benefit from
participating in the nonprotective parent group, as J.G.’s abuser was a long-
term member of the household, and there was some indication the abuse was
ongoing.
      Mother’s counsel countered that the juvenile court should dismiss the
petition in its entirety. As to jurisdiction, counsel specifically objected to the
allegations that Mother had delayed the medically necessary treatment for
J.G., or that Mother ever vacillated about whether the abuse occurred.
Counsel further contended that even if the court assumed jurisdiction,
Mother should not be ordered to participate in the nonprotective parent
group. Counsel emphasized that D.A. was no longer a threat to J.G.’s safety,
and suggested that Mother could be educated about red flags for future abuse


                                        10
through therapy with J.G. Further, the Agency had not identified any red
flags the parents missed since J.G. never reported any abuse. For these
reasons, counsel concluded that Mother did not need the services offered by
the nonprotective parent group.
      After closing arguments, the juvenile court made true findings on the
petition by a preponderance of the evidence under section 300, subdivision
(d). However, the court struck the allegations from the petition that the
parents refused to obtain the necessary medical treatment, and that Mother
vacillated about whether the abuse occurred. As to disposition, the court
ordered a family maintenance plan and required the parents to participate in
the nonprotective parent group. The court stated that the curriculum offered
by the group would help both parents “deal with all of the potential problems
that J.G. may be facing in the future.” The court noted that survivors of
sexual abuse often have difficulties in school and in their personal
relationships, which particularly concerned the court given J.G.’s preexisting
disabilities. The court recognized that the parents felt judged but
emphasized that the purpose of the group was not to punish them but to
prevent future abuse. The court then set the case for a review hearing on
May 12, 2022.
      Mother timely appealed.
                                  DISCUSSION
      Mother’s sole contention on appeal is that the juvenile court abused its
discretion by ordering her to attend the nonprotective parent group. She
asserts that because the Agency did not allege in the petition that she failed
to protect J.G. from the sexual abuse, the juvenile court erred by requiring
her participation in the group. She further contends that there is no evidence
to show that she failed to protect J.G. or that she would fail to protect J.G. in


                                       11
the future, and concludes that the factual circumstances of this case do not
warrant her court-ordered participation in a nonprotective parent group.
1.    General Legal Principles and Standard of Review
      After the juvenile court finds jurisdiction under section 300, it must
determine the appropriate disposition for the child. (§§ 360, subd. (d), 361,
362; In re N.M. (2011) 197 Cal.App.4th 159, 169.) The court’s “principal
concern” at the dispositional phase is the child’s best interests. (In re Rodger
H. (1991) 228 Cal.App.3d 1174.) Section 362, subdivision (a) provides that
once a child is adjudged a dependent of the court, “the court may make any
and all reasonable orders for the care, supervision, custody, conduct
maintenance, and support of the child[.]” Such orders may include a
requirement that the parent participates in a counseling or education
program. (§ 362, subd. (d).) In assessing how to support the child’s welfare
and safety, it is appropriate for the juvenile court to consider a parent’s past
conduct as well as present circumstances. (In re S.O. (2002) 103 Cal.App.4th
453, 461; In re Troy D. (1989) 215 Cal.App.3d 889, 900.) At the same time,
dispositional orders must be “ ‘ “appropriate for each family and be based on
the unique facts relating to that family.” ’ [Citations.]” (In re Christopher H.
(1996) 50 Cal.App.4th 1001, 1006 (Christopher H.).) The statute provides:
“The program in which a parent or guardian is required participate shall be
designed to eliminate those conditions that led to the court’s finding the child
is a person described by Section 300.” (§ 362, subd. (d).)
      “The juvenile court has broad discretion to determine what would best
serve and protect the child’s interests and to fashion a dispositional order
accordingly. On appeal, this determination cannot be reversed absent a clear
abuse of discretion.” (In re Baby Boy H. (1998) 63 Cal.App.4th 470, 474.)
However, since section 362 requires that the programs in which a parent is


                                       12
required to participate “be designed to eliminate” the conditions that led to
the assertion of jurisdiction, dispositional orders require facts showing the
parent’s participation in the specified program is reasonably necessary to
address the conduct that brought the child within the court’s jurisdiction. (In
re Drake M. (2012) 211 Cal.App.4th 754, 770 [“rote assumption” that a parent
could not be an effective single parent without parenting courses did not
support the imposition of such courses]; In re Jasmin C. (2003) 106
Cal.App.4th 177, 180 [same]; see also In re Sergio C. (1999) 70 Cal.App.4th
957, 960 [dispositional order requiring father to submit to random drug tests
reversed where only evidence of father’s drug use was “unsworn and
uncorroborated allegation”]; In re Basilio T. (1992) 4 Cal.App.4th 155, 172
[substance abuse component of dispositional order reversed where only
evidence to support existence of substance abuse problem was mother’s
occasional odd behavior], superseded by statute on other grounds as stated in
In re Lucero L. (2000) 22 Cal.4th 1227, 1239-1242.)
2.    The Juvenile Court Did Not Abuse its Discretion by Ordering Mother to
      Participate in the Nonprotective Parent Group

      Mother contends there was an insufficient basis for the juvenile court’s
order requiring her participation in a nonprotective parent group. She notes
that the Agency did not allege in the petition that she failed to protect J.G.
from abuse, nor did the court make such a finding when it sustained the
petition. She concludes that because there were no explicit findings involving
her failure to protect, the court erred by ordering her to participate in the
nonprotective parent group.
      Contrary to Mother’s contention, however, “[t]he problem that the
juvenile court seeks to address [in a dispositional order] need not be described
in the sustained section 300 petition.” (In re Briana V. (2015) 236


                                       13
Cal.App.4th 297, 311 (Briana V.).)4 For instance, in Briana V., the juvenile
court ordered the father to participate in sexual abuse counseling based on
his criminal history of sexual assault, even though the court acknowledged
there was no evidence the children were at risk of sexual abuse. (Briana V.,
at p. 307.) On appeal, the father argued the imposition of sexual abuse
counseling was improper because it was not reasonably necessary to
eliminate the conditions that led to the dependency proceedings. (Id. at
p. 311.) The court of appeal rejected this argument, explaining, “At
disposition the juvenile court is not limited to the content of the sustained
petition when it considers what dispositional orders would be in the best
interests of the children. [Citations.] Instead, the court may consider the
evidence as a whole.” (Ibid.) The appellate court noted that the father’s
status as a registered sex offender was one of the conditions that led to the
proceedings, and the evidence showed he had violated his probation by
visiting schools, possessing children’s clothing, having a computer, and caring
for his children. (Id. at pp. 311-312.) Under those circumstances, the
reviewing court was unable to say the court exceeded the bounds of reason by
ordering him to attend sexual abuse counseling. (Id. at p. 312.)
      Similarly, in Christopher H., supra, 50 Cal.App.4th 1001, although the
juvenile court dismissed an allegation in the petition that the father’s


4     In fact, numerous courts of appeal have held that the juvenile court’s
dispositional orders can be imposed on the nonoffending parent. (See Briana
V., supra, 236 Cal.App.4th at p. 311 [“[T]here need not be a jurisdictional
finding as to the particular parent upon whom the court imposes a
dispositional order”]; In re I.A. (2011) 201 Cal.App.4th 1484, 1492 [“A
jurisdictional finding involving the conduct of a particular parent is not
necessary for the court to enter orders binding on that parent, once
dependency jurisdiction has been established”]; In re A.E. (2008) 168
Cal.App.4th 1, 5 [juvenile court was within its discretion to order
nonoffending parent to participate in counseling].)
                                       14
problems with alcohol negatively affected his ability to care for and supervise
his child, the court ordered him to participate in random drug and alcohol
testing. The Court of Appeal affirmed the order, relying on evidence in the
record indicating that the father struggled with drug and alcohol abuse,
stating, “[T]he [juvenile] court would have been remiss if it failed to address
appellant’s substance abuse even though that problem had not yet affected
his ability to care for [the child].” (Id. at p. 1008.)
      The foregoing authority demonstrates that the juvenile court is within
its discretion to consider the “evidence as a whole” when formulating its
dispositional orders and is not limited to the allegations in the petition.
(Briana V., supra, 236 Cal.App.4th at p. 307.) Accordingly, the absence of
allegations in the petition regarding Mother’s failure to protect J.G. from
sexual abuse is not a basis on which this court can, as a matter of law,
overturn the component of the dispositional order requiring her participation
in the nonprotective parent group.
      Mother attempts to distinguish her case from Briana V. and
Christopher H., contending that the record here is insufficient to support her
court-ordered participation in a nonprotective parent group. She contends
that although the facts in Briana V. and Christopher H. warranted the
imposition of the specified programs, there is “simply no evidence” that one of
her deficiencies was a failure to protect J.G. She asserts it is therefore
unreasonable to require her to participate in a program designed to address a
problem she does not have.
      We conclude that the juvenile court did not abuse its discretion by
ordering Mother to attend a nonprotective parent group. As stated
throughout the dependency proceedings, the purpose of the nonprotective
parent group was not to place blame on Mother or punish her. Rather, the


                                         15
purpose of the group was to provide Mother with the tools to prevent future
sexual abuse. The record indicates that Mother could benefit from these
services, as she demonstrated a limited understanding of the dynamics of
sexual abuse and was unable to articulate a comprehensive plan for
protecting J.G. from future incidents of abuse. For example, Mother initially
told the social worker she did not need to write down a list of warning signs
that indicated J.G. was being sexually abused by D.A., because there were
none and she did not want to perjure herself. She also testified during the
jurisdiction and disposition hearing that she had no reason to believe D.A.
was capable of sexually abusing a child. Yet she later testified on cross-
examination that she did not need the group because she was able to
recognize the red flags of abuse on her own. She then described how prior to
discovering the abuse, J.G. started to use a different bathroom in the house
because of D.A. She also could now recognize that D.A. had his own deficits
and disabilities, acted more like a child, and collected children’s toys.
      Mother’s inconsistent and vague statements regarding the warning
signs of abuse suggested she may be unable to recognize the warning signs of
abuse in the future. She also failed to acknowledge during her testimony
that J.G. was sexually abused by a member of the family’s household and
long-term friend who the parents’ depended upon financially. She also
admitted she was not familiar with the word “grooming” when asked directly
by the juvenile court. Mother’s lack of familiarity with basic concepts of
sexual abuse dynamics indicated she stood to benefit from the services
offered by the nonprotective parent group. Indeed, an aspect of the group’s
curriculum provided parents with education on the warning signs of sexual
abuse, including the patterns of grooming, opportunities for abuse, and high-
risk situations.


                                        16
      Mother also lacked a realistic plan for protecting J.G. from further
abuse. When asked how she was going to protect J.G. in the future, she
indicated J.G. was no longer at risk of sexual abuse because she intended to
keep J.G. isolated from friends and other social situations. However, Mother
even admitted the limitations of this plan, as she acknowledged that there
would eventually be times when J.G. was outside the parents’ presence. The
curriculum for the nonprotective parent group could help Mother address the
deficiencies in her safety plan, since the curriculum included strategies for
safety planning and formulating a prevention and intervention plan.
      To support her argument that she should not be required to participate
in the nonprotective parent group, Mother focuses on evidence in the record
showing the appropriate steps she took to protect J.G. once she discovered
the abuse, such as cooperating with law enforcement, obtaining a restraining
order, and removing D.A. from the home. Although these efforts are
laudable, this court cannot reweigh the evidence under the abuse of
discretion standard of review. Instead, “ ‘ “[t]he appropriate test for abuse of
discretion is whether the trial court exceeded the bounds of reason. When
two or more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for that of the trial
court. [Citations.]” ’ ” (In re Stephanie M. (1994) 7 Cal.4th 295, 318-319.)
Under the circumstances of this case, requiring Mother to participate in the
nonprotective parent group does not exceed the bounds of reason. (Briana V.,
supra, 236 Cal.App.4th at p. 312.)




                                       17
                              DISPOSITION
     The juvenile court’s orders are affirmed.


                                                 IRION, J.

WE CONCUR:



HUFFMAN, Acting P. J.


AARON, J.




                                     18